Citation Nr: 9933612
Decision Date: 10/12/99	Archive Date: 12/06/99

DOCKET NO. 93-07 781               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in San Juan, Puerto Rico

THE ISSUES

1. Entitlement to an increased disability evaluation for residual-
type schizophrenia, currently evaluated as 70 percent disabling.

2. Whether the veteran is competent for Department of Veterans
Affairs purposes.

REPRESENTATION

Appellant represented by: Disabled American Veterans 

ATTORNEY FOR THE BOARD 

J. T. Hutcheson, Counsel 

INTRODUCTION

The veteran had active service from January 1971 to February 1972.
This matter came before the Board of Veterans' Appeals (Board) on
appeal from a June 1991 rating decision of the San Juan, Puerto
Rico, Regional Office (RO) which increased the disability
evaluation for the veteran's service-connected undifferentiated-
type schizophrenia from noncompensable to 70 percent and determined
that the veteran was competent for Department of Veterans Affairs
(VA) purposes. In December 1994, the Board remanded the veteran's
claims to the RO for additional action including adjudication of
the veteran's entitlement to a total rating for compensation
purposes based on individual unemployability.

In May 1998, the RO recharacterized the veteran's service-connected
psychiatric disability as residual-type schizophrenia evaluated as
70 percent disabling; granted a total rating for compensation
purposes based on individual unemployability; and assigned an
effective date of September 20, 1991 for the award. The veteran has
been represented throughout this appeal by the Disabled American
Veterans.

Preliminary review of the record does not reveal that the RO
expressly considered referral of the veteran's claim for an
increased evaluation to the VA Undersecretary for Benefits or the
Director, VA Compensation and Pension Service for the assignment of
an extraschedular rating under 38 C.F.R. 3.321(b)(1) (1998). That
regulation provides that to accord justice in an exceptional case
where the schedular standards are found to be inadequate, the field
station is authorized to refer the case to the Undersecretary for
Benefits or the Director, VA Compensation and Pension Service for
assignment of an extraschedular evaluation commensurate with the
average earning capacity impairment. The governing criteria for
such an award is a finding that the case presents such an
exceptional or unusual disability picture with such related factors
as marked interference with employment or frequent periods of
hospitalization as to render impractical the application of the
regular schedular standards. The United States Court of Appeals for
Veterans Claims (Court) has held that the Board is precluded by
regulation from assigning an extraschedular rating under 38 C.F.R.
3.321(b)(1) (1998) in the first instance; however, the Board

- 2 -

is not precluded from raising this question, and in fact is
obligated to liberally read all documents and oral testimony of
record and identify all potential theories of entitlement to a
benefit under the law and regulations. Floyd v. Brown, 9 Vet. App.
88 (1996). The Court has further held that the Board must address
referral under 38 C.F.R. 3.321(b)(1) only where circumstances are
presented which the Director of VA's Compensation and Pension
Service might consider exceptional or unusual. Shipwash v. Brown,
8 Vet. App. 218, 227 (1995). Having reviewed the record with these
mandates in mind, the Board finds no basis for further action on
this question. VAOPGCPREC 6-96 (1996).

FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for an
equitable disposition of the veteran's appeal.

2. Service connection is currently in effect for residual-type
schizophrenia evaluated as 70 percent disabling.

3. The RO has determined that the veteran is unemployable due to
his service-connected psychiatric disorder.

4. The veteran's request for a determination of incompetency is not
a claim for VA benefits.

CONCLUSIONS OF LAW

1. The criteria for a schedular 100 percent evaluation for
residual-type schizophrenia have been met. 38 U.S.C.A. 1155, 5107
(West 1991); 38 C.F.R. 4.16(c), 4.132, Diagnostic Code 9205 (1996).

3 -

2. Incompetency is not benefit under the laws of the Secretary of
Veterans Affairs. 38 U.S.C.A. 511(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Schizophrenia

Initially, it is necessary to determine if the veteran has
submitted a well-grounded claim within the meaning of 38 U.S.C.A.
5107(a) (West 1991), and if so, whether the VA has properly
assisted him in the development of his claim. A "well-grounded"
claim is one which is plausible. A review of the record indicates
that the veteran's claim is plausible and that all relevant facts
have been properly developed.

A. Historical Review

The veteran's service medical records indicate that he was found to
exhibit an emotionally unstable personality. An August 1975
hospital summary from Hato Rey Hospital conveys that the veteran
was diagnosed with undifferentiated-type schizophrenia. In January
1976, the RO established service connection for undifferentiated-
type schizophrenia and assigned a temporary total rating for that
disability for the period from April 20 to August 31, 1975 under
the provisions of 38 C.F.R. 4.29 (1975) based upon a period of
hospitalization between April and August 1975 and a 30 percent
schedular evaluation effective on and after September 1, 1975.

The report of an April 1985 VA psychiatric evaluation notes that
the veteran was diagnosed with a "schizophrenic disorder by records
only" and a borderline personality disorder. In April 1985, the RO
reduced the evaluation for the veteran's psychiatric disability
from 30 percent to noncompensable. In June 1991, the RO increased
the evaluation for undifferentiated-type schizophrenia from
noncompensable to 70 percent. In May 1998, the RO recharacterized
the veteran's

- 4 -

service-connected psychiatric disability as residual-type
schizophrenia evaluated as 70 percent disabling; granted a total
rating for compensation purposes based on individual
unemployability; and assigned an effective date of September 20,
1991 for the award.

B. Increased Evaluation

The RO's actions control the outcome of the veteran's appeal. The
RO has made a determination that the veteran is unemployable and
assigned a September 20, 1991 effective date for its award of a
total rating for compensation purposes based on individual
unemployability. Service connection is currently in effect solely
for a psychiatric disorder evaluated as 70 percent disabling. Prior
to 1997, the provisions of 38 C.F.R. 4.16(c) provided that:

Where the veteran's only compensable service-connected disability
is a psychiatric disorder evaluated as 70 percent disabling and
when such psychiatric disorder is found to preclude the veteran
from securing or following a substantially gainful occupation, a
100 percent evaluation shall be assigned under the appropriate
diagnostic code. 38 C.F.R. 4.16(c) (1996).

As all the elements of 38 C.F.R. 4.16(c) have been met, the Board
is compelled to award a 100 percent schedular evaluation. The
facts, as determined by the RO, require this outcome.

II. Competency

The veteran has requested that he be deemed incompetent for VA
purposes. A determination that the veteran is incompetent for VA
purposes would remove his right to control his VA monetary
benefits. The Board finds that such action would result in a loss
of benefits and rights. The claim does not involve a claim for

- 5 -

benefits, rather he seeks a loss of a benefit that has been
granted. As the Board the appeal does not involve a claim for
benefits to be awarded, the claim is dismissed. See Mintz v. Brown,
6 Vet. App. 277, 283 (1994).

ORDER

A 100 percent schedular evaluation for residual-type schizophrenia
is granted subject to the laws and regulations governing the award
of monetary benefits. The issue of whether the veteran is competent
for VA purposes is dismissed.

H.N. SCHWARTZ 
Member, Board of Veterans' Appeals




 